


110 HR 2100 IH: Equal Opportunity Protection and Civil

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2100
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Oversight and Government
			 Reform, Education and
			 Labor, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for equal protection of the law and to
		  prohibit discrimination and preferential treatment on the basis of race, color,
		  national origin, or sex in Federal actions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Opportunity Protection and Civil
			 Rights Restoration Act of 2007.
		2.Prohibition
			 against discrimination and preferential treatmentNotwithstanding any other provision of law,
			 neither the Federal Government nor any officer, employee, or agent of the
			 Federal Government shall—
			(1)intentionally
			 discriminate against, or grant a preference to, any person or group based in
			 whole or in part on race, color, national origin, or sex, in connection
			 with—
				(A)a Federal contract
			 or subcontract;
				(B)Federal
			 employment; or
				(C)any other
			 federally conducted program or activity; or
				(2)require or
			 encourage a Federal contractor or subcontractor, or the recipient of a license
			 or financial assistance, to discriminate intentionally against, or grant a
			 preference to, any person or group based in whole or in part on race, color,
			 national origin, or sex, in connection with any Federal contract or subcontract
			 or Federal license or financial assistance.
			3.Prohibition
			 relating to recipients of Federal aidA State or private entity that receives
			 Federal financial assistance may not discriminate against, or grant a
			 preference to, any person or group based in whole or in part on race, color,
			 national origin, or sex, in connection with—
			(1)any contract or
			 subcontract;
			(2)employment;
			 or
			(3)admission to any
			 educational institution.
			4.Construction
			(a)Historically
			 black colleges and universitiesNothing in this Act shall be
			 construed to prohibit or limit any act that is designed to benefit an
			 institution that is an historically Black college or university on the basis
			 that the institution is an historically Black college or university.
			(b)Indian
			 tribesThis Act does not prohibit any action taken—
				(1)pursuant to a law
			 enacted under the constitutional powers of Congress relating to the Indian
			 tribes; or
				(2)under a treaty
			 between an Indian tribe and the United States.
				(c)Certain
			 sex-based classificationsThis Act does not prohibit or limit any
			 classification based on sex if—
				(1)the classification
			 is applied with respect to employment and the classification would be exempt
			 from the prohibitions of title VII of the Civil Rights Act of 1964 by reason of
			 section 703(e)(1) of such Act (42 U.S.C. 2000e–2(e)(1)); or
				(2)the classification
			 is applied with respect to a member of the Armed Forces pursuant to statute,
			 direction of the President or Secretary of Defense, or Department of Defense
			 policy.
				(d)Immigration and
			 nationality lawsThis Act does not affect any law governing
			 immigration or nationality, or the administration of any such law.
			5.Compliance review
			 of policies and regulationsNot later than 6 months after the date of
			 enactment of this Act, the head of each department or agency of the Federal
			 Government, in consultation with the Attorney General, shall review all
			 existing policies and regulations that such department or agency head is
			 charged with administering, modify such policies and regulations to conform to
			 the requirements of this Act, and report to the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the Senate
			 the results of the review and any modifications to the policies and
			 regulations.
		6.Remedies
			(a)In
			 generalAny person aggrieved by a violation of section 2 or 3
			 may, in a civil action against the violator (including a violator that is a
			 governmental entity), obtain appropriate relief (which may include back pay). A
			 prevailing plaintiff in a civil action under this section shall be awarded a
			 reasonable attorney’s fee as part of the costs.
			(b)ConstructionThis
			 section does not affect any remedy available under any other law.
			7.Effect on pending
			 matters
			(a)Pending
			 casesThis Act does not affect any case pending on the date of
			 enactment of this Act.
			(b)Pending
			 contracts and subcontractsThis Act does not affect any contract
			 or subcontract in effect on the date of enactment of this Act, including any
			 option exercised under such contract or subcontract before or after such date
			 of enactment.
			8.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Federal
			 governmentThe term Federal Government means
			 executive and legislative branches of the Government of the United
			 States.
			(2)PreferenceThe
			 term preference means an advantage of any kind, and includes a
			 quota, set-aside, numerical goal, timetable, or other numerical
			 objective.
			(3)Historically
			 black college or universityThe term historically Black
			 college or university means a part B institution, as defined in section
			 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
			
